    Case: 3:18-cv-50043 Document #: 48 Filed: 05/15/20 Page 1 of 4 PageID #:461




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

 DOROTHY REDDIC,

        Plaintiff,                                   No. 3:18-cv-50043

                v.
                                                     Judge Matthew F. Kennelly
 JAMES T. DIMAS, et al.,

        Defendants.                                  Magistrate Judge Lisa A. Jensen


  STATE DEFENDANTS’ MOTION TO ENTER JUDGMENT AGAINST PLAINTIFF

       Defendants, James T. Dimas, Robert Grindle, Ganapathi Ramaswamy, Martha Younger-

White, Corey-Anne Gulkewicz, Richard Madison, Kelly Pasholk, Rosa Rodriguez, Emily Meehan,

Quinetta Wade, Francisco Alvarado, Leslie Jenkins, Louis Hamer, James Knauf, Daniel Grohens,

Sonya Wiley, Beatrice Mwinzi, Antoinette Kwateng, Lisa Freeman, and Gregory Brady

(collectively the “State Defendants”), by their attorney, Kwame Raoul, Attorney General of

Illinois, hereby move this Court to enter judgment in the Defendants’ favor and against Plaintiff,

pursuant to Rule 58(d) of the Federal Rules of Civil Procedure. In support of this motion, the State

Defendants state as follows:

       1.      On February 22, 2019, Plaintiff was granted leave to file an Amended Complaint,

in which she named numerous state employees as defendants. In addition to the State Defendants,

Plaintiff also named the Northern Illinois University Board of Trustees as a defendant, as well as

Board of Directors for Prairie State Legal Services, Michael O’Connor, and Kimberly Thielbar. In

her Amended Complaint, Plaintiff alleged that her due process rights and equal protection rights

were violated, and also alleged violations of the Americans with Disabilities Act.
                                                  1
       Case: 3:18-cv-50043 Document #: 48 Filed: 05/15/20 Page 2 of 4 PageID #:462




         2.    On May 2, 2019, Defendants Michael O’Connor, Board of Directors for Prairie

State Legal Services, and Kimberly Thielbar filed a motion to dismiss. (Dkt. 24–25.) This motion

to dismiss was followed by subsequent motions to dismiss by both the State Defendants and the

Northern Illinois University Board of Trustees. (Dkts. 28–32.)

         3.    Plaintiff failed to respond to any of the Defendants’ motions to dismiss. Absent any

response from Plaintiff, the State Defendants and Defendant Northern Illinois University Board of

Trustees filed replies in support of their motions to dismiss. (Dkts. 40–41.)

         4.    On November 12, 2019, this Court granted the Defendants’ motions to dismiss.

(Dkt. 43.) The Court gave Plaintiff until December 4, 2019, to file a motion for leave to amend

“along with a proposed third amended complaint that states intelligible and viable legal claims.”

(Id.) The Court’s order stated that judgment would be entered against Plaintiff if she failed to file

such a motion and proposed amended complaint. (Id.)

         5.    Plaintiff failed to file any motion for leave to amend or a proposed third amended

complaint by December 4, 2019. As of the filing of this motion, Plaintiff has not filed any motion

with the Court in the six months following the Court’s order.

         6.    Therefore, the State Defendants respectfully request that the Court enter judgment

in the Defendants’ favor and against Plaintiff. Defendant Northern Illinois University Board of

Trustees joins this request; Defendants Board of Directors for Prairie State Legal Services,

Kimberly Thielbar, and Michael O’Connor also join this request.

         7.    Given the current posture of this case, this motion for entry of judgment is being

filed in lieu of a joint status report as required by Third Amended General Order 20-0012. (Dkt.

47.)

                                                 2
    Case: 3:18-cv-50043 Document #: 48 Filed: 05/15/20 Page 3 of 4 PageID #:463




       WHEREFORE, the State Defendants respectfully request that this Honorable Court enter

judgment in Defendants’ favor and against Plaintiff.




                                                       Respectfully Submitted,

KWAME RAOUL                                            /s/ Erin Walsh
Attorney General of Illinois                           ERIN WALSH
                                                       Assistant Attorney General
                                                       General Law Bureau
                                                       100 W. Randolph, 13th Floor
                                                       Chicago, Illinois 60601
                                                       (312) 814-6122
                                                       ewalsh@atg.state.il.us

                                                       Attorney for State Defendants




                                                3
      Case: 3:18-cv-50043 Document #: 48 Filed: 05/15/20 Page 4 of 4 PageID #:464




                               CERTIFICATE OF SERVICE
To:     Dorothy L. Reddic
        1335 4th Avenue
        Rockford, IL 61104

       The undersigned certifies that a copy of the foregoing document was served upon the
individual named above at the address above on May 15, 2020, via U.S. first class mail.

                                                   /s/ Erin Walsh




                                              4
